DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1-9 appear to have improper shading and photographs (see MPE 608.02 VII and X).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a force producing element or force producing cap”, “at least 2 heat flux sensors”, “a battery energy storage”, “the waste heat generated from refrigeration cycle to is provided back to patient for body warming” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 500.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1 recites “that provides feedback and instructions to patient as well as data transmission to remote database.”.  For examination purposes the limitation is interpreted to be with a comma rather than a period. 
Claims 2-9 are objected to based on dependency from an objected to claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “and variable speed DC compressor” which lacks antecedent basis and for examination purpose is interpreted to recite --  and a variable speed DC compressor --.
Regarding claim 1, the term “desired” in claim 1 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 2, claim 2 recites “a heat exchanger” which renders the claim indefinite because it is unclear with “a heat exchanger” is the same structure as “a flexible and conformal heat exchanger” or a different heat exchanger. For examination purposes, the limitation is interpreted to recite -- the heat exchanger --.
Regarding claim 2, claim 2 recites “as well as eyebrow area or body part” and “to heat exchange cap”  which lacks antecedent( basis and for examination purposes is interpreted to be -- as well as an eyebrow area or a body part -- and -- to a heat exchange cap --.
Regarding claim 2, claim 2 recites “at two cooling fluid flow passages” renders the claim indefinite because it is unclear what is meant by ““at two cooling fluid flow passages”. For examination purpose the limitation is interpreted to be -- at least two cooling fluid flow passages --.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the term “other sensors” in claim 5 is a relative term which renders the claim indefinite. The term “other sensors” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 6, claim 6 recites “the system can be powered by AC electrical power, and/or DC electrical power and automatically switch power sources when either source is connected or disconnected” which renders the claim indefinite because it is unclear if AC and DC electrical power are required or just in the alternative. For examination purposes the claim is interpreted to recite -- the system can be powered by AC electrical power or DC electrical power and automatically switch power sources when either source is connected or disconnected--.
Regarding claim 8, claim 8 recites “a small DC variable speed compressor is used in a refrigeration cycle in the fluid chiller component of the system” renders the claim indefinite because it is unclear with “a small DC variable speed compressor” is the same structure as “variable speed DC compressor” or a different compressor.  Further, The term “small” in claim 8 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Finally, “the fluid chiller component of the system” renders the claim indefinite because it is unclear what is meant by the “the fluid chiller component of the system” and lacks antecedent basis. Due to the indefinites, a search regarding patentability will not be conducted.
Regarding claim 9, claim 9 recites “the waste heat generated from refrigeration cycle to is provided back to patient for body warming” which renders the claim indefinite because the metes and bounds of the claim are unclear. One of ordinary skill in the art at the time of the invention would not understand the scope of the claimed invention when read in light of the specification. The lack of disclosure regarding “the waste heat generated from refrigeration cycle to is provided back to patient for body warming” as called for in independent claim 1 creates such an inconsistency between the claims and the description that it prevents a skilled artisan from understanding the scope of the independent claims (MPEP § 2173.03). The specification does not use the claim terminology to identify the “waste heat” nor does the specification use the terms “the waste heat generated from refrigeration cycle to is provided back to patient for body warming”.  Finally the specification does not define a relationship between “the waste heat generated from refrigeration cycle to is provided back to patient for body warming”.  Since there is no way of determining what are the metes and bounds of the claim, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended (in the different configurations).
Claims 1, 2, and 9 recites “to patient” and “of patient’s” which lacks antecedent basis and for examination purposes is interpreted to be -- to a patient -- to the patient-- and -- of the patient --.
Claims 3-4 and 7 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5,7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dilligan et al (US 20200375793).
Regarding claim 1, Dilligan teaches a portable cryotherapy system (paragraph 0044) to cool down and maintain a temperature of a person's body part (paragraph 0004) that is comprised of: a) a flexible and conformal heat exchanger (120) with at least one contiguous fluid conduit (162, 160, Fluid channels, paragraph 0052) from an inlet connector (arrow to 110, fig. 1c) to an outlet connector (arrow to disconnect, Fig. 1c) formed to substantially encapsulate the body part to be cooled (Fig. 1b), b) a hard body case (1500)  affixed with wheels (1504) and telescoping handle (1540, 1542, 1544) for self-patient portability (Fig. 6, paragraph 0121) c) a control system (controller, paragraph 0118) and patient interface (graphical user interface, paragraph 0119) that provides feedback and instructions to patient as well as data transmission to remote database (smartphone, tablet, paragraph 0119) d) a thermally insulated fluid tank (150) and plumbing cooler system with a tank (154 along with arrow), and variable speed DC compressor (1620) in a vapor-compression refrigeration cycle (160), a positive displacement pump (1622) to circulate the transfer fluid, electrical components to control and power the system including an uninterruptible power controller to automatically switch between battery power and external power sources (battery, AC power source, DC power, paragraph 0161-0162).
Regarding claim 3, Dilligan teaches the heat exchange cap further comprises an array of force pressure sensors (132, one or more sensors, pressure sensors, paragraph 0110).
Regarding claim 4, Dilligan teaches the heat exchanger cap further comprises of at least 2 heat flux sensors (156) where sensor data is used to infer proper cap and heat transfer (inflation pressure, paragraph 0117-0118, 0126, 0132, 0167, 0174).
Regarding claim 5, Dilligan teaches force pressure sensor signals are used in conjunction to infer proper cooling and fitment (inflation pressure, paragraph 0112, 0117-0118, 0126, 0132, 0167, 0174).
Regarding claim 7, Dilligan teaches the system incorporates a battery energy storage that allows system to be powered solely by onboard battery (rechargeable battery, paragraph 0114, 0121, 0161).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dilligan, and further in view of Zumbrunnen et al (US 20170209304).
Regarding claim 2, Dilligan teaches the heat exchanger covers all of patient's hair scalp area (Fig. 7e) as well as a body part (ears, Fig. 7e) wherein a force producing cap (140, 114) constructed out of elastic stretch material is partially affixed to a heat exchange cap (130, 120, 112) but fails to explicitly teach wherein at least two cooling fluid flow passages are constructed with thin walled soft durometer silicone tubing and are constructed by circumferentially wrapping tubing around a head shape generally following the lower scalp hair line and eyebrows upwards towards the apex of a head shape. wherein lower heat exchanger section of silicone tubing is constructed with a series of gaps between silicone tubing rows to allow for trapped air between scalp and heat exchange cap to escape wherein a molded cast silicone fluid flow passage piece is provided in the top section of the heat exchanger construction for the apex of head wherein the silicone tubing section of the heat exchange cap is bonded with silicone peripherally to the silicone cast component. 
However, Zumbrunnen teaches at least two cooling fluid flow passages (110) are constructed with thin walled soft durometer silicone tubing (durometer silicone tubing, paragraph 0051)and are constructed by circumferentially wrapping tubing around a head shape generally following the lower scalp hair line and eyebrows upwards towards the apex of a head shape (Figs. 1-2). wherein lower heat exchanger section of silicone tubing is constructed with a series of gaps between silicone tubing rows to allow for trapped air between scalp and heat exchange cap to escape (201, understood could be allowed to escape at the lower portions) wherein a molded cast silicone fluid flow passage piece (paragraph 0051) is provided in the top section of the heat exchanger construction for the apex of head wherein the silicone tubing section of the heat exchange cap is bonded (203) with silicone peripherally to the silicone cast component (paragraph 0051) to eliminate hair loss caused by the side effects of certain chemotherapy treatments and to reduce the metabolic rate of ischemic tissue along with the severity of swelling.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Dilligan to include at least two cooling fluid flow passages are constructed with thin walled soft durometer silicone tubing and are constructed by circumferentially wrapping tubing around a head shape generally following the lower scalp hair line and eyebrows upwards towards the apex of a head shape. wherein lower heat exchanger section of silicone tubing is constructed with a series of gaps between silicone tubing rows to allow for trapped air between scalp and heat exchange cap to escape wherein a molded cast silicone fluid flow passage piece is provided in the top section of the heat exchanger construction for the apex of head wherein the silicone tubing section of the heat exchange cap is bonded with silicone peripherally to the silicone cast component in view of the teachings of Zumbrunnen  to eliminate hair loss caused by the side effects of certain chemotherapy treatments and to reduce the metabolic rate of ischemic tissue along with the severity of swelling. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dilligan, and further in view of Canzolino (US 20120123237).
Regarding claim 9, Dilligan teaches the invention as described above but fails to explicitly teach the waste heat generated from refrigeration cycle to is provided back to patient for body warming.
However, due to indefiniteness, Canzolinio teaches the waste heat generated from refrigeration cycle to is provided back to patient for body warming (paragraph 0024) to efficiently warm the patient.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Dilligan to include the waste heat generated from refrigeration cycle to is provided back to patient for body warming in view of the teachings of Canzolino  to efficiently warm the patient. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763